Me. Justice Wolf
delivered the opinion of the court.
The appellant was charged with having sold milk that was adulterated. A motion for nonsuit was filed at the close of the trial and overruled. The defendant presented no proof. The only evidence of a sale by the appellant is that two inspectors saw Benigno Ojeda bearing milk to the shop of José Santana Euiz and the appellant said that it came from the shop of Apolinario Ojeda. This is no proof of a sale by Benigno Ojeda and the judgment must be

Reversed.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.